

116 HR 6882 IH: Election Fraud Prevention Act
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6882IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Mr. Rodney Davis of Illinois (for himself, Mr. McCarthy, Mr. Scalise, Mr. Nunes, Mr. Calvert, Mr. McClintock, Mr. LaMalfa, Mr. Cook, Mr. Walker, and Mr. Loudermilk) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to prohibit payments under such Act to States which permit ballot harvesting, and for other purposes.1.Short titleThis Act may be cited as the Election Fraud Prevention Act.2.FindingsCongress finds that—(1)the right to vote is a fundamental right of citizens of the United States;(2)it is the responsibility of the State and Federal Governments to ensure that elections are conducted with integrity;(3)the Committee on House Administration of the House of Representatives, which is charged with investigating election irregularities, received reports through its official Election Observer Program for the 2018 general election that individuals other than voters themselves were depositing large amounts of absentee ballots at polling places throughout California, a practice colloquially known as “ballot harvesting”;(4)the practice of ballot harvesting in California creates significant vulnerabilities in the chain-of-custody of ballots because individuals collecting ballots are not required to be registered voters and are not required to identify themselves at a voter’s home, and the State does not track how many ballots are harvested in an election;(5)in North Carolina, a congressional election was invalidated due to fraud associated with ballot harvesting committed by a political operative, and it is unlikely such activity would have been detected were it not for the prohibition against ballot harvesting in the State; and(6)ballot harvesting invites electioneering activity at home and creates the possibility of undue influence over voters by political operatives.3.Prohibition on payments to States allowing collection and transmission of ballots by certain third parties(a)In generalSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.) is amended by adding at the end the following new part:7Prohibition on payments to States allowing collection and transmission of ballots by certain third parties297.Eligibility for payments of States allowing collection and transmission of ballots by certain third parties(a)In generalA State is not eligible to receive funds under this Act unless the State has in effect a law that prohibits an individual from the knowing collection and transmission of a ballot in an election for Federal office that was mailed to another person, other than an individual described as follows:(1)An election official while engaged in official duties as authorized by law.(2)An employee of the United States Postal Service while engaged in official duties as authorized by law.(3)Any other individual who is allowed by law to collect and transmit United States mail, while engaged in official duties as authorized by law.(4)A family member, household member, or caregiver of the person to whom the ballot was mailed.(b)DefinitionsFor purposes of this section, with respect to a person to whom the ballot was mailed:(1)The term caregiver means an individual who provides medical or health care assistance to such person in a residence, nursing care institution, hospice facility, assisted living center, assisted living facility, assisted living home, residential care institution, adult day health care facility, or adult foster care home.(2)The term family member means an individual who is related to such person by blood, marriage, adoption or legal guardianship.(3)The term household member means an individual who resides at the same residence as such person..(b)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 296 the following new item:Part 7—Prohibition on payments to States allowing collection and transmission of ballots by certain third parties Sec. 297. Eligibility for payments of States allowing collection and transmission of ballots by certain third parties..